Before
              HOLIFIELD, STEWART, and HACKEL
                   Appellate Military Judges

                    _________________________

                             L.S.
    Aviation Machinist’s Mate Second Class (E-5), U.S. Navy
                          Petitioner

                                v.

                      UNITED STATES
                         Respondent

                        No. 202200114

                    _________________________

                   Christian SALINAS
    Aviation Machinist’s Mate Second Class (E-5), U.S. Navy
                    Real Party in Interest

                    _________________________

                       Decided: 31 May 2022

 Review of Petition Pursuant to Article 6b, UCMJ for Extraordinary
            Relief in the Nature of a Writ of Mandamus

                          Military Judge:
                          Rachel E. Trest

Arraignment 12 January 2022 before a general court-martial convened
at Naval Air Station Jacksonville. Florida.

                        For Petitioner:
         Lieutenant Commander Adam J. Sitte, JAGC, USN
                 United States v. Salinas, NMCCA No. 202200114
                               Opinion of the Court

                                _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                                _________________________

PER CURIAM:
    The real party in interest [RPI], Aviation Machinist’s Mate Second Class
[AD2] (E-5) Christian Salinas, USN, is charged in the general court-martial,
United States v. AD2 Christian Salinas, USN, with violating Articles 120 and
128, Uniform Code of Military Justice [UCMJ]. 1 An Article 39(a) session is
scheduled for 1 June 2022 to litigate RPI’s Military Rule of Evidence [Mil. R.
Evid.] 412 motion. The military judge has ordered Petitioner, AD2 L.S., the
alleged victim in the court-martial, be produced telephonically for the Mil. R.
Evid. 412 hearing.
    On 25 May 2022, pursuant to Article 6b(e), UCMJ, Petitioner filed a Peti-
tion for Extraordinary Relief in the Nature of a Writ of Mandamus to Quash
Order to Produce Victim for Testimony at Mil. R. Evid. 412 Hearing and Ap-
plication For a Stay of Proceedings. Petitioner seeks a Writ of Mandamus va-
cating the trial court’s ruling that Petitioner’s testimony is necessary and rel-
evant to the Article 39(a) session scheduled for 1 June 2022, vacating the trial
court’s order for Petitioner’s production and testimony at the Article 39(a) ses-
sion, and denying the Accused’s motion for a hearing under Mil. R. Evid. 412.

                                     I. DISCUSSION

   “As the writ is one of the most potent weapons in the judicial arsenal, three
conditions must be satisfied before it may issue.” 2 First, there is no other ade-
quate means to attain the relief desired; second, the right to issuance of the
writ is clear and indisputable; and third, the issuing court, in its discretion,
must be satisfied that the issuance of the writ is appropriate under the circum-
stances. 3




   1   10 U.S.C. §§ 920, 928.
   2 Cheney v. United States Dist. Court, 542 U.S. 367, 380 (2004) (internal citations
and quotation omitted).
   3   Id. at 380–81 (internal citations omitted).


                                             2
               United States v. Salinas, NMCCA No. 202200114
                             Opinion of the Court

    Petitioner contends that the military judge had no legal basis to order Pe-
titioner to be produced and testify in support of Accused’s Mil. R. Evid. 412
proffers. Petitioner further contends that the military judge’s order that Peti-
tioner be produced for the Mil. R. Evid. 412 hearing is equivalent to ordering
Petitioner submit to a pre-trial deposition.
    Applying the three-part test enumerated above, we find Petitioner has not
demonstrated an entitlement to the extraordinary remedy requested. First, the
military judge did not abuse her discretion by ordering Petitioner produced for
the Mil. R. Evid. 412 hearing. Contrary to Petitioner’s claims, the production
of a witness for the specific purpose of pre-trial motions litigation is not equiv-
alent to a deposition. We trust that both the military judge and Petitioner’s
counsel understand the law and the Military Rules of Evidence and will protect
Petitioner from irrelevant questioning during the hearing. Second, Petitioner
has not shown her claimed right to a writ is clear and undisputable. And, third,
we are not convinced issuance of the requested writ is proper.

                               II. CONCLUSION

   Upon consideration of the Petition, the Petition for Extraordinary Relief in
the Nature of a Writ of Mandamus and Stay of Proceedings is DENIED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




                                        3